Citation Nr: 1401516	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of 20 percent to 10 percent for lumbar spine disability as of May 1, 2010, was proper.  

2.  Whether the reduction of 10 percent to a noncompensable rating for a left lower extremity neuralgia disability as of May 1, 2010, was proper.

3.  Entitlement to a higher initial rating for obstructive sleep apnea (OSA), rated as noncompensable prior to April 2, 2009, and as 50 percent disabling from that day forward.  

4.   Entitlement to an increased rating in excess of 20 percent for lumbar spine disability.  

5.  Entitlement to an increased rating in excess of 10 percent for left lower extremity neuralgia.

6.  Entitlement to an increased rating in excess of 10 percent for right knee disability.  

7.  Entitlement to an increased rating in excess of 10 percent for left knee disability.  

8.  Entitlement to an increased rating in excess of 10 percent for right hip disability.    

9.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1994 and from March 2007 to November 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, December 2009, and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2009, the RO granted service connection for OSA, with a noncompensable rating assigned prior to April 2, 2009, and a 50 percent disability rating assigned from that day forward.  In December 2009, the RO denied increased ratings for the right knee, left knee, and right hip, denied entitlement to TDIU, and proposed reductions from 20 percent to 10 percent for lumbar spine disability and from 10 percent to a noncompensable rating for left lower extremity radiculopathy.  In the February 2010 rating decision, the RO made both reductions effective May 1, 2010.  

The Veteran provided testimony before a Veterans Law Judge in August 2011.  A transcript is of record.  After being notified that the judge who took her testimony was no longer at the Board, the Veteran indicated in October 2012 that she did not want a new hearing.  

The issues of entitlement to increased ratings for lumbar spine, left lower extremity neuralgia, right knee, left knee, and right hip disabilities as well as entitlement to TDIU are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO proposed to reduce from 20 to 10 percent the disability rating assigned for the Veteran's lumbar spine based upon an October 2009 VA examination.  

2.  In the December 2009 rating decision, the RO proposed to reduce from 10 percent to a noncompensable rating for left lower extremity neuralgia based upon an October 2009 VA examination.  

3.  In a February 2010 rating decision, the RO implemented both reductions, effective May 1, 2010.  

4.  Evidence available at the time of the rating reductions did not reflect improvement in the service-connected lumbar spine and left lower extremity disabilities as the findings of the October 2009 VA examination were inadequate.  

5.  Throughout the entire claim period prior to January 13, 2009, the Veteran's OSA was manifested by persistent daytime hypersomnolence.  

6.  Beginning January 13, 2009, the Veteran required the use of breathing assistance from a continuous airway pressure (CPAP) machine.


CONCLUSIONS OF LAW

1.  Reduction of a 20 percent rating for lumbar spine disability was not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Code 5242 (2013).

2.  Reduction of a 10 percent rating for left lower extremity neuralgia was not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105 (e), 3.344, 4.124a, Diagnostic Code 8520 (2013).

3.  Prior to January 13, 2009, the criteria for a disability rating of 30 percent, but no more, for OSA have been demonstrated.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 (2013).

4.  Beginning January 13, 2009, the criteria for a disability rating of 50 percent, but no more, for OSA have been demonstrated.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reductions--Lumbar Spine and Left Lower Extremity

The Veteran asserts that not only has her lumbar spine and left lower extremity disabilities not improved since the establishment of service connection in November 2008 but the disabilities have continued to worsen over time.  

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of her right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. 
§ 3.105(i)(1) (2013). 

The record reflects that in a December 2009 rating decision and notice letter, the Veteran was notified of a proposal to reduce the disability rating assigned for her lumbar spine and left lower extremity disabilities.  She was additionally notified that she had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that she could request a pre-determination hearing within 30 days.  The letter advised that if she did not respond within those 60 days, her disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter or request a pre-determination hearing within 60 days.  In a February 2010 rating decision and notice letter, she was notified that the rating reductions were implemented, effective May 1, 2010.  

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying her of her rights and giving her an opportunity for a hearing and time to respond.  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2013).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2013). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a),(b) (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, however, the 20 percent disability rating for the lumbar spine disability and the 10 percent rating for the left lower extremity disability were in effect for less than 5 years, from November 19, 2008, to May 1, 2010.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  
38 C.F.R. § 3.344(c) (2013). 

An examination disclosing improvement will, therefore, warrant reduction in the ratings.  38 C.F.R. § 3.344(c) (2013).  The question is, thus, whether an examination had shown an improvement warranting reduction of the ratings. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue. See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

The Veteran's low back disability is presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  As such, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Any associated objective neurologic abnormalities, including, but not limited to, lower extremity radiculopathy or neuralgia, are to be evaluated separately, under an appropriate diagnostic code.  As such, the Veteran's left lower extremity neuralgia was assigned a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where, in relevant part, moderate, incomplete paralysis of the sciatic nerve warrants a 20 percent evaluation and a 10 percent evaluation is warranted if it is mild.  Diagnostic Code 8520.

Service connection was originally granted for the lumbar spine and the left lower extremity disabilities based largely upon the Veteran's reports regarding her symptoms and a July 2008 pre-discharge examination.  A 20 percent disability rating was assigned for the lumbar spine disability due to the examiner's findings of forward flexion limited to 60 degrees.  The 10 percent for left lower extremity neuralgia was assigned due to the same examiner's findings of L4 sensory deficit to the left lateral thigh and anterior leg, L5 sensory deficit to the left lateral leg, left dorsal foot, and left lateral foot, and S1 sensory deficit to the posterior left thigh, left lateral leg, and left lateral foot, and the examiner's opinion that the nerve most likely involved was the left sciatic nerve.   

The proposal to reduce and ultimate reduction of each rating was based upon an October 2009 VA examination.  Regarding the lumbar spine, the examiner found forward flexion of 90 degrees, 10 degrees extension, 20 degrees of right and left lateral bending, and 20 degrees of right and left rotation.  However, despite the Veteran's reports of flare-ups with prolonged standing or walking or when she goes from a sitting or lying position to a standing position, which she noted to be quite painful, the examiner did not comment as to any further functional limitations resulting from factors such as pain.  Regarding the left lower extremity disability, the examiner found intact sensation to light touch in the L4/L5/S1 distributions, and deep tendon reflexes of 2+ and equal bilaterally.  Straight leg raise testing was significant for low back and posterior thigh pain, but was without radiation distal to the knees.  She had 4+/5 strength in the quadriceps and hamstrings.  Nevertheless, the Veteran reported during the examination that she experienced pain and numbness in her left thigh.  Once again, the examiner did not discuss the impact of flare-ups of the disability.  

The Board finds that the reductions implemented in the February 2010 rating decision were improper as they were based on the October 2009 VA examination, the findings of which were inadequate.  The VA examiner did not specify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain despite the report of flare-ups of symptoms, including pain.  The Mitchell Court has held that an examination is inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Moreover, the report did not address the possible effects of functional loss due to decreased or abnormal excursion, strength, speed, coordination, or endurance; as well as less or more movement than normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing.  Similarly, the examiner did not discuss the Veteran experienced neurologic deficit during such flare-ups despite her reports.  

As such, the Board concludes that the findings of the October 2009 VA examination report were not adequate to reduce the ratings, and thus, are of limited probative value in determining whether the Veteran had experienced improvement in her disabilities.  The Board notes that this examination was the basis for the reduction and was the only evidence relevant to issue of whether the lumbar spine or left lower extremity disabilities had improved as of the February 2010 rating decision.  Since then, as discussed in the remand below, the Veteran has actually reported a worsening of her symptoms.  

As the findings of the October 2009 VA examination report did not fully address functional losses due to pain or neurologic deficit, the February 2010 reduction of the disability ratings for the service-connected lumbar spine disability from 20 percent to 10 percent and for the service-connected left lower extremity neuralgia from 10 percent to a noncompensable rating was not proper.  Therefore, restoration of the 20 percent disability rating for the lumbar spine disability and 10 percent for the left lower extremity disability, effective May 1, 2010, is warranted.  


Higher Initial Rating--OSA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  While the Veteran has not been provided with a VA examination, the Board finds that one is not required in this case.  In a March 2010 notice of disagreement, the Veteran limited the appeal to entitlement to an initial rating of 30 percent prior to January 13, 2009, and to a 50 percent disability from that day forward.  These represent the ratings granted in this decision.  Moreover, the rating of 50 percent is based upon when the use of a CPAP machine began, which has been established based upon VA treatment records.  There is no evidence, nor has the Veteran asserted, that the criteria for a rating in excess of 50 percent have been met.  Therefore, a VA examination is not necessary to properly evaluate the Veteran's OSA disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's obstructive sleep apnea disability is rated under Diagnostic Code 6847 for Sleep Apnea Syndromes (Obstructive, Central, Mixed).  38 C.F.R. § 4.97, Diagnostic Code 6847 (2013).  Diagnostic Code 6847 provides a noncompensable rating for sleep apneas that are asymptomatic but with documented sleep disorder breathing.  Sleep apnea that is persistent, with daytime hypersomnolence, is rated 30 percent disabling and sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  A maximum rating of 100 percent is warranted only for sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  38 C.F.R. § 4.97.

As noted above, the Veteran has asserted that she is entitled to a 30 percent disability rating rather than a noncompensable rating for the first rating period and that the 50 percent disability rating currently assigned for the second period should be effective January 13, 2009.  Based on the evidence of record, the Board agrees.   

Service treatment records demonstrate multiple complaints of excessive daytime hypersomnolence in September 2008, which prompted the request for a sleep study and resulted in a diagnosis of obstructive sleep apnea.  During the Board hearing in August 2011, she reported persistent daytime hypersomnolence since service.  Therefore, the Board finds that a 30 percent disability rating is warranted for the first rating period.  

The in-service sleep study results demonstrated that OSA was so mild at that point, that while a CPAP machine could be used, the use of an oral appliance was considered the first line therapy.  It was not until VA treatment on January 13, 2009, that the Veteran was referred to a sleep lab in order to obtain a CPAP machine.  While she obtained the CPAP machine on April 2, 2009, the record is clear that she required it as of the January 13, 2009.  

The Veteran has not reported, nor does the evidence of record demonstrate or suggest that an increased rating in excess of 50 percent is warranted.  There is no evidence that the Veteran's sleep apnea has been or currently is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it requires tracheostomy.  

Additionally, the record does not demonstrate, nor has the Veteran asserted that her disability picture is not adequately contemplated under the rating criteria or that there is anything exceptional or unusual about her OSA disability.  38 C.F.R. 
§ 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Referral for consideration of an extraschedular rating is, therefore, not warranted.

Therefore, the Board finds that the Veteran's OSA should be rated as 30 percent disabling prior to January 13, 2009, and that the 50 percent rating currently assigned should be effective from that date.  



ORDER

As reduction of the disability rating for lumbar spine disability was improper, restoration of the 20 percent disability rating, effective May 1, 2010, is granted.

As reduction of the disability rating for left lower extremity neuralgia disability was improper, restoration of the 10 percent disability rating, effective May 1, 2010, is granted.

Prior to January 13, 2009, a disability rating of 30 percent, but no more, for OSA, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Beginning January 13, 2009, a disability rating of 50 percent, but no more, for OSA is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

During the Board hearing, the Veteran reported a worsening of symptoms associated with her lumbar spine, left lower extremity neuralgia, right knee, left knee, and right hip since her last VA examination in October 2009.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  The Veteran is also competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In addition, as noted above, the October 2009 VA examination was inadequate for the purposes of rating the Veteran's disabilities.  Therefore, the Board finds that a new VA examination must be provided.  

This opportunity should be taken to obtain all outstanding records of ongoing VA treatment.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created beginning November 2011, and associate them with the claims record.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The Veteran should be afforded VA examination(s) to determine the current severity of the service-connected lumbar spine, left lower extremity neuralgia, right knee, left knee, and right hip disabilities.  The examiner(s) should review the claims folder, a copy of this remand, and all evidence in Virtual VA.  All indicated testing should be conducted.

For each joint disability, the examiner should report the range of motion of the affected joint in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups for each joint affected by flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  As for the knees, this analysis is required for both flexion and extension.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating joint disability.)

Regarding the service-connected left lower extremity neuralgia, the examiner is requested to discuss the severity of the disability and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any incomplete paralysis neuritis or neuralgia is mild, moderate, moderately severe, or severe.

The examiner should note any other neurologic disability associated with the back disability and should note the presence and severity of any muscle atrophy; whether either foot dangles or drops, whether movement of muscles is possible below the knee, and whether there is resulting weakened or lost flexion of either knee.

The examiner should also indicate whether the disabilities involve any other nerve.  If so, the examiner should identify the nerve and indicate whether there is complete or incomplete paralysis, neuralgia, or neuritis; and whether any incomplete paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.

Regarding the knees, the examiner should further note whether there is subluxation or instability and if present, should opine as to its severity, in terms of slight, moderate or severe.

Finally, for each period on appeal where a less than total rating is in effect, the examiner should provide an opinion on the question of employability.  Specifically, it should be noted, given the Veteran's education and occupational background, whether her service-connected disabilities cause her to be unemployable, without regard to advancing age.  The examiner is requested to consider the August 2011 private opinion from Dr. J.W. regarding TDIU.  An explanation should be provided for why the examiner concludes that the Veteran has been made unemployable or not by her service-connected disabilities.  

3.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that the information, opinions, and explanations requested in this remand are provided.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


